FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30039

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00224-JCC

  v.
                                                 MEMORANDUM *
THOMAS GREGORY SMITH,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Thomas Gregory Smith appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Smith contends that the district court erred by basing his sentence on the

violent nature of his revocation offense and criminal history, rather than on his

breach of trust. The record reflects that the district court properly considered the

violent nature of Smith’s conduct in connection with the 18 U.S.C. § 3583(e)

sentencing factors. See United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir.

2007) (conduct underlying the revocation may be considered by the district court

in weighing the severity of the violator’s breach of trust). In light of the totality of

the circumstances and the section 3583(e) sentencing factors, the 24-month

consecutive sentence is substantively reasonable. See U.S.S.G. § 7B1.3(f); Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                     12-30039